--------------------------------------------------------------------------------

Ex 10.1
 
 
SECOND AMENDMENT TO
AMENDED AND RESTATED SALE AND SERVICING AGREEMENT
 
 
SECOND AMENDMENT TO AMENDED AND RESTATED SALE AND SERVICING AGREEMENT (this
“Amendment”) dated as of February 12, 2010, by and among SILVERLEAF FINANCE IV,
LLC a Delaware limited liability company, as purchaser (the “Purchaser”),
SILVERLEAF RESORTS, INC., a Texas corporation, as seller and servicer (the
“Seller”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, as trustee (the “Trustee”), Backup Servicer and Account
Intermediary.
 
WHEREAS, the parties hereto have entered into the Amended and Restated Sale and
Servicing Agreement, dated as of December 22, 2006, by and among the Purchaser,
the Seller, and the Trustee (as amended from time to time, the
“Agreement”).  Capitalized terms used in this Amendment have the meanings given
such terms in the Agreement, except as provided otherwise herein; and
 
WHEREAS, Section 11.1 of the Agreement permits the Agreement to be amended from
time to time pursuant to the conditions set forth therein.
 
NOW THEREFORE, in consideration of the above premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
 
1.
Amendments.

 
(a)           Section 2.1(b)(xviii) is hereby amended by deleting the word “and”
appearing after the semi-colon (;) therein.
 
(b)           Section 2.1(b)(xix) is hereby amended by replacing the period (.)
appearing therein with the following:
 
“; and”
 
(c)           Section 2.1(b) is hereby amended by inserting the following after
clause (xix) thereof:
 
“(xx)        the fee payable pursuant to Section 3.02(d) of the Note Purchase
Agreement shall have been paid to the Noteholder in accordance with the terms
thereof.”
 
(d)           Section 4.10 is hereby replaced in its entirety by the following:
 
“Section 4.10   Quarterly Statement as to Compliance, Notice of Servicer
Termination Event.

 
1

--------------------------------------------------------------------------------

 

(a)           The Servicer shall deliver to the Purchaser, the Trustee, the
Noteholder, the Backup Servicer and each Rating Agency, on or before the last
day of each calendar quarter beginning March 31, 2010, an Officer's Certificate,
dated as of the last day of the immediately preceding calendar quarter, stating
that (i) a review of the activities of the Servicer during the immediately
preceding quarter (or, in the case of the first such certificate, the period
from January 1, 2009 to December 31, 2009) and of its performance under this
Agreement has been made under such officer's supervision and (ii) to the best of
such officer's knowledge, based on such review, the Servicer has fulfilled all
its obligations under this Agreement throughout such calendar quarter (or, in
the case of the first such certificate, such year), or, if there has been a
default in the fulfillment of any such obligation, specifying each such default
known to such officer and the nature and status thereof.


(b)           The Servicer shall deliver to the Trustee, the Noteholder, the
Backup Servicer and each Rating Agency, promptly after having obtained Knowledge
thereof, but in no event later than two (2) Business Days thereafter, written
notice in an Officer's Certificate of any event which with the giving of notice
or lapse of time, or both, would become a Servicer Termination Event under
Section 10.1.”
 
(e)           Section 4.11 is hereby replaced in its entirety by the following:
 
“Section 4.11   Independent Accountants' Reports.   The Servicer shall cause a
firm of nationally recognized independent certified public accountants (the
"Independent Accountants"), who may also render other services to the Servicer
or to the Purchaser, to deliver to the Trustee, the Backup Servicer, the
Noteholder and each Rating Agency, on or before April 30 of each year beginning
April 30, 2007, a report dated as of December 31 of the preceding year in form
and substance reasonably acceptable to the Noteholder (the "Accountants'
Report") and reviewing the Servicer's activities during the preceding 12-month
period (or, in the case of the first such report, the period from the Cutoff
Date with respect to Receivables transferred to the Purchaser on the initial
Funding Date to December 31, 2006), addressed to the Board of Directors of the
Servicer, to the Trustee, the Backup Servicer and to the Noteholder, to the
effect that such firm has examined the financial statements of the Servicer and
issued its report therefor and that such examination (1) was made in accordance
with generally accepted auditing standards, and accordingly included such tests
of the accounting records and such other auditing procedures as such firm
considered necessary in the circumstances; (2) included tests relating to
timeshare loans serviced for others in accordance with the requirements of the
Uniform Single Attestation Program for Mortgage Bankers (the "Program"), to the
extent the procedures in the Program are applicable to the servicing obligations
set forth in this Agreement; (3) included an examination of the delinquency and
loss statistics relating to the Servicer's portfolio (including, without
limitation, the Servicer’s calculation of the Serviced Receivables Default
Ratio, the Three Month Rolling Average of Serviced Receivables Default Ratio and
the Borrowing Base); and (4) except as described in the report, disclosed no
exceptions or errors in the records relating to timeshare loans serviced for
others that, in the firm's opinion, paragraph four of the Program requires such
firm to report. The accountant's report shall further state that (1) such firm
has examined and audited the Servicer's servicing controls and procedures for
the previous calendar year and that such independent public accountants have
examined certain documents and records (including computer records) and
servicing procedures of the Servicer relating to the Receivables and the Other
Conveyed Property, (2) they have examined the most recent Servicer's Certificate
prepared by the Servicer and three other Servicer's Certificates chosen at
random by such firm and compared such Servicer's Certificates with the
information contained in such documents and records, (3) their examination
included such tests and procedures as they considered necessary in the
circumstances, (4) their examinations and comparisons described under clauses
(1) and (2) above disclosed no exceptions which, in their opinion, were
material, relating to such Receivables and Other Conveyed Property or such
Servicer's Certificates, or, if any such exceptions were disclosed thereby,
setting forth such exceptions which, in their opinion, were material, (5) on the
basis of such examinations and comparison, such firm is of the opinion that the
Servicer has, during the relevant period, serviced the Receivables and Other
Conveyed Property in compliance with this Agreement and the other Basic
Documents in all material respects and that such documents and records have been
maintained in accordance with this Agreement and the other Basic Documents in
all material respects, except in each case for (A) such exceptions as such firm
shall believe to be immaterial and (B) such other exceptions as shall be set
forth in such written report. In the event such firm requires the Trustee and/or
the Backup Servicer to agree to the procedures performed by such firm, the
Servicer shall direct the Trustee and/or the Backup Servicer, as applicable, in
writing to so agree; it being understood and agreed that the Trustee and/or the
Backup Servicer will deliver such letter of agreement in conclusive reliance
upon the direction of the Servicer, and neither the Trustee nor the Backup
Servicer makes any independent inquiry or investigation as to, and shall have no
obligation or liability in respect of, the sufficiency, validity or correctness
of such procedures. The Report will also indicate that the firm is independent
of the Servicer within the meaning of the Code of Professional Ethics of the
American Institute of Certified Public Accountants.”

 
2

--------------------------------------------------------------------------------

 

(f)           Section 4.16 is hereby replaced in its entirety by the following:
 
“Section 4.16   Quarterly Reports.   The Noteholder shall have the right, at its
own expense, with respect to each calendar quarter, beginning with the calendar
quarter ending March 31, 2010, to cause accountants or other parties to review
the Servicer’s and/or the Issuer’s activities during the preceding calendar
quarter (or the time period from the immediately preceding Quarterly Report (as
defined below), as applicable) and to deliver to the Noteholder on or before the
date that is 30 days from the end of such ended calendar quarter beginning April
30, 2010, a report dated as of the last day of such ended calendar quarter in
form and substance (including, without limitation, the results thereof)
acceptable to the Noteholder in its sole and absolute discretion (the “Quarterly
Report”).  Such Quarterly Report may include the review of the books and records
of Silverleaf for the preceding calendar quarter (or the time period from the
immediately preceding Quarterly Report, as applicable) as needed to complete the
Quarterly Report, including, without limitation, a review of the Servicer’s
policies and procedures and the Servicer’s calculation of the Serviced
Receivables Default Ratio, the Three Month Rolling Average of Serviced
Receivables Default Ratio, the Borrowing Base and any other matters requested by
the Noteholder.  The Servicer hereby agrees to comply with any requests made by
the Noteholder, accountants or other parties in connection with any Quarterly
Report.”
 
(g)          Article VI is hereby replaced in its entirety by the following:
 
“CERTAIN ESCROW REPRESENTATIONS
 
“Section 6.1   Certain Escrow Representations of Purchaser and Seller.   The
Purchaser and the Seller hereby represent and warrant to the Noteholder that (i)
that certain Amended and Restated Escrow Agreement, dated as of December 22,
2006 (as amended, the “Original Escrow Agreement”), by and among the Purchaser,
the Seller, the Trustee, the Custodian, the Noteholder, Chicago Title Insurance
Company (the “Original Escrow Agent”), Stewart Title Guaranty Company, Tri-Lakes
Title Company, Inc., Stone County Abstract and Title, Hillsboro Title Company,
Inc., Tri County Title Company, James C. Weidner and First American Title
Insurance Company was terminated pursuant to that certain Termination Agreement,
dated as of February 12, 2010, by and among the Purchaser, the Seller, the
Trustee, the Custodian, the Noteholder and the Original Escrow Agent, and such
termination was effective as of the date thereof, (ii) there are no amounts
outstanding that are due and payable to the original Escrow Agent or any of
Stewart Title Guaranty Company, Tri-Lakes Title Company, Inc., Stone County
Abstract and Title, Hillsboro Title Company, Inc., Tri County Title Company,
James C. Weidner and First American Title Insurance Company (collectively, the
“Original Title Companies”) pursuant to the Original Escrow Agreement and (iii)
the Original Escrow Agent and the Original Title Companies have delivered or
cause the delivery of all required documentation pursuant to the Original Escrow
Agreement.  For the avoidance of doubt, a breach of any of the representations
or warranties contained in this Section 6.1 shall be deemed to be an Event of
Default.”

 
3

--------------------------------------------------------------------------------

 

(h)          Article VII of the Agreement is hereby amended by inserting the
following after Section 7.1 thereof:
 
“Section 7.2   Required Transaction, Rating of the Note.   No later than June
30, 2010, the Purchaser shall have either (i) completed the Required Transaction
or (ii) obtained an updated rating of the Note by Moody’s or Standard & Poor’s
Rating Service, a division of McGraw-Hill Companies, Inc., which rating shall be
no lower than “Baa2” or “BBB”, respectively.


(i)           The Escrow Agent Wire Instructions attached to the Agreement as
Exhibit I is hereby amended and replaced in its entirety with the Escrow Agent
Wire Instructions attached to this Amendment as Exhibit I.
 


(j)           The definition of “Applicable Margin” is hereby replaced in its
entirety by the following:
 
“Applicable Margin” means (a) with respect to any day prior to the commencement
of the Amortization Period, 5.00%; and (b) with respect to any day on or after
which the Amortization Period commences (other than due to the events described
in subsections (I) and (III) of the definition of Facility Termination Date),
the Default Applicable Margin.”
 
(k)          The definition of “Default Applicable Margin” is hereby replaced in
its entirety by the following:
 
“Default Applicable Margin” means 5.75%.”
 
(l)           The definition of “Escrow Agent” is hereby replaced in its
entirety by the following:
 
“Escrow Agent” means Stewart Vacation Ownership Title Agency, Inc.”
 
(m)         The definition of “Escrow Agreement” is hereby replaced in its
entirety by the following:

 
4

--------------------------------------------------------------------------------

 

“Escrow Agreement” means the Escrow Agreement dated as of February 12, 2010,
among Silverleaf, the Purchaser, the Issuer, UBS, Wells Fargo Bank, National
Association, as Trustee and Custodian, and the Escrow Agent, as the same may be
amended or supplemented from time to time.”
 
(n)          The definition of “Final Scheduled Settlement Date” in Annex A is
hereby replaced in its entirety by the following:
 
“Final Scheduled Settlement Date” means the Settlement Date occurring in
February 2013; provided, that, if all the conditions to the first Advance after
February 12, 2010 as set forth in Sections 6.03 or 6.04 of the Note Purchase
Agreement have not been satisfied by April 30, 2010 or if the Purchaser has
failed to satisfy the requirements set forth in Section 7.2 of the Sale and
Servicing Agreement by June 30, 2010, the Final Scheduled Settlement Date shall
be the Settlement Date occurring in September 2011; provided, further that, if
the content of any Quarterly Report delivered pursuant to Section 4.16 is not
satisfactory to the Noteholder, as determined in its sole and absolute
discretion, the Final Scheduled Settlement Date shall be the earlier of (i) the
Settlement Date occurring in February 2013 and (ii) the Settlement Date
occurring two years from the Scheduled Maturity Date.”
 
(o)          The definition of “Maximum Invested Amount” in Annex A is hereby
replaced in its entirety by the following:
 
“Maximum Invested Amount” means the lesser of $106,000,000 and the Invested
Amount as of February 12, 2010; provided, that, on June 30, 2010, such amount
shall automatically be reduced to $100,000,000.”
 
(p)          The definition of “Note Interest Rate” in Annex A is hereby
replaced in its entirety by the following:
 
“Note Interest Rate” means (i) for any day prior to the Facility Termination
Date, the sum of LIBOR for such day and the Applicable Margin, or (ii) for any
day after the Noteholder Excess Principal Event Date, the sum of LIBOR for such
day and 5.00%, or (iii) for any day after the Facility Termination Date has
occurred as a result of events described in subsection (II) of the definition of
Facility Termination Date, the sum of the Prime Rate for such day and the
Default Applicable Margin; provided, however, that the Note Interest Rate will
in no event be higher than the maximum rate permitted by law.
 
(q)          The definition of “Noteholder Excess Principal Amount” in Annex A
is hereby is hereby replaced in its entirety by the following:
 
“Noteholder Excess Principal Amount" means, if a Noteholder Excess Principal
Event has occurred, (i) on each Settlement Date during the first 12 month period
after the Noteholder Excess Principal Event Date, the sum of (1) the Borrowing
Base Deficiency, if any, and (2) the product of (A) the Available Funds
remaining after the distribution on such Settlement Date of the amounts pursuant
to Section 5.7(a)(i) through (viii) of the Sale and Servicing Agreement and the
payment of any Borrowing Base Deficiency, and (B) (x) if the Three Month Rolling
Average of Default Ratios as of the related Determination Date is less than
1.00%, 33.33% and (y) in all other cases, 50.00%, (ii) on each Settlement Date
during the second 12 month period after the Noteholder Excess Principal Event
Date, the sum of (1) the Borrowing Base Deficiency, if any, and (2) the product
of (A) the Available Funds remaining after the distribution on such Settlement
Date of the amounts pursuant to Section 5.7(a)(i) through (viii) of the Sale and
Servicing Agreement and the payment of Borrowing Base Deficiency, and (B) (x) if
the Three Month Rolling Average of Default Ratios as of the related
Determination Date is less than 1.00%, 66.66% and (y) in all other cases,
75.00%, and (iii) on each Settlement Date during the third 12 month period after
the Noteholder Excess Principal Event Date and thereafter, all the Available
Funds remaining after the distribution on such Settlement Date of the amounts
pursuant to Section 5.7(a)(i) through (viii) of the Sale and Servicing
Agreement.”

 
5

--------------------------------------------------------------------------------

 

(r)           The definition of “Scheduled Maturity Date” in Annex A is hereby
replaced in its entirety by the following:
 
“Scheduled Maturity Date” means February 12, 2011; provided, that, if all the
conditions to the first Advance after February 12, 2010 as set forth in Sections
6.03 and 6.04 of the Note Purchase Agreement have not been satisfied by April
30, 2010 or if the Purchaser has failed to satisfy the requirements set forth in
Section 7.2 of the Sale and Servicing Agreement by June 30, 2010, the Scheduled
Maturity Date shall be September 15, 2009; provided, further that, if the
content of any Quarterly Report delivered pursuant to Section 4.16 is not
satisfactory to the Noteholder, as determined in its sole and absolute
discretion, the Scheduled Maturity Date shall be the date of notice provided by
the Noteholder or on the Noteholder’s behalf to Silverleaf that such Quarterly
Report is not satisfactory to the Noteholder.”
 
(s)          The definition of “Required Credit Enhancement” is hereby replaced
in its entirety by the following:
 
“Required Credit Enhancement” means, subject to the proviso below, if the
Purchaser has not satisfied the requirements set forth in Section 7.2 of the
Sale and Servicing Agreement, (i) if the Aggregate Principal Balance of all
Eligible Receivables as of the most recent Determination Date is less than
$10,000,000, 21.0% and (ii) in all other cases, the percentages indicated in the
matrix below as the Required Credit Enhancement (“RCE”):
 
Weighted Average FICO Score
Weighted Average Seasoning
(0-6 months)
 
Weighted Average Seasoning
(7-12 months)
 
Weighted Average Seasoning
(12+ months)
 
650-665
RCE = 27.0%
 
RCE = 23.0%
 
RCE = 21.0%
 
666-680
RCE = 26.0%
 
RCE = 22.0%
 
RCE = 20.0%
 
681-699
RCE = 25.0%
 
RCE = 21.0%
 
RCE = 19.0%
 
> or = 700
RCE = 24.0%
 
RCE = 20.0%
 
RCE = 18.0%
 



For the purposes of determining the Weighted Average FICO Score as referenced
above, Obligors for whom no FICO score is available will be deemed to have a
FICO score of 550.
 
Provided, however, if the Purchaser has satisfied the requirements set forth in
Section 7.2 of the Sale and Servicing Agreement, “Required Credit Enhancement”
shall mean (i) if the Purchaser has obtained an updated rating of the Note
pursuant to Section 7.2(ii) of the Sale and Servicing Agreement, the percentage
determined by the Noteholder in its sole and absolute discretion to reflect the
advance rate applied by Moody’s or S&P (as defined below) to assign a rating of
“Baa2” or “BBB” to the Note, respectively, or (ii) if the Purchaser has
completed the Required Transaction pursuant to Section 7.2(i) of the Sale and
Servicing Agreement, the percentage determined by the Noteholder in its sole and
absolute discretion to reflect the advance rate applied by Moody’s and/or
Standard & Poor’s Rating Service, a division of McGraw-Hill Companies, Inc.
(“S&P”), in connection with the class of securities issued in connection with
the Required Transaction and rated “Baa2” or “BBB”, respectively; provided,
that, if no class of securities issued in connection with the Required
Transaction is rated “Baa2” or “BBB” by either Moody’s or S&P, respectively,
then the percentage determined by the Noteholder in its sole and absolute
discretion to reflect the advance rate that would have been by applied by
Moody’s or S&P if such class of securities had been issued; provided further,
that, if the advance rate that was applied or that would have been applied by
Moody’s and S&P resulted or would have resulted, as the case may be, in
different Required Credit Enhancement percentages, then the Required Credit
Enhancement shall be the greater of the Required Credit Enhancement percentages,
as determined by the Noteholder in its sole and absolute discretion and based on
such advance rates.

 
6

--------------------------------------------------------------------------------

 

(t)           The following definition is hereby added to Annex A, after the
definition of “Lien”:
 
““Limited Liability Company Agreement” shall mean the limited liability company
agreement of the Issuer, effective as of January 19, 2006, as amended from time
to time.””
 
(u)          The following definition is hereby added to Annex A, after the
definition of “Required Reserve Percentage”:
 
““Required Transaction” shall mean a securitization pursuant to which at least
ninety percent (90%) of the Principal Balance of all Receivables securing the
Note, as of the most recent Determination Date, has been sold for an amount
equal to at least the sum of (i) the Aggregate Principal Balance of such
Receivables as of the most recent Determination Date and interest accrued
thereon and (ii) all accrued fees, expenses and other amounts due and payable
pursuant to the Basic Documents.”
 
(v)          The following definition is hereby added to Annex A, after the
definition of “Three Month Rolling Average of Serviced Receivables Default
Ratios”:
 
““Three Month Rolling Average of Serviced Receivables Default Ratios Event”
shall occur if the Three Month Rolling Average of Serviced Receivables Default
Ratios as of any date of determination exceeds the following parameters:
 


Most Recently Ended Accrual Period
 
Three Month Rolling Average of Serviced Receivables Default Ratios
 
 
January
1.80%
 
 
February
1.70%
 
 
March
1.60%
 
 
April
1.50%
 
 
May
1.40%
 
 
June
1.30%
 
 
July
1.40%
 
 
August
1.50%
 
 
September
1.60%
 
 
October
1.70%
 
 
November
1.70%
 
 
December
1.80%”
 


 
7

--------------------------------------------------------------------------------

 

2.
Miscellaneous.

 
(a)          This Amendment may be executed in any number of counterparts, each
of which shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.
 
(b)          This Amendment shall be deemed to be a contract made under the laws
of the State of New York and shall for all purposes be governed by, and
construed in accordance with, the laws of the State of New York.
 
(c)          The headings of the several sections of this Amendment are for
convenience only and shall not affect the construction hereof.
 
(d)          This Amendment shall be deemed to be a Basic Document under the
Indenture and the other Basic Documents.
 
(e)          The Noteholder shall not, by any act, delay, omission or otherwise,
whether prior to, on, or after the date hereof, be deemed to have expressly or
impliedly waived any of its rights, powers and/or remedies unless such waiver
shall be in writing and signed by an authorized officer of the Noteholder.  Any
such waiver shall be enforceable only to the extent specifically set forth
therein.  A waiver by the Noteholder of any right, power and/or remedy on any
one occasion shall not be construed as a bar to or waiver of any such right,
power and/or remedy which the Noteholder would otherwise have on any future
occasion, whether similar in kind or otherwise.

 
8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Amendment has been duly executed and delivered as of
the date first above written.
 



 
SILVERLEAF FINANCE IV, LLC
             
By:
S/ HARRY J. WHITE, JR.
 
Title:
Chief Financial Officer
             
SILVERLEAF RESORTS, INC.
             
By:
/S/ HARRY J. WHITE, JR.
 
Title:
Chief Financial Officer
             
WELLS FARGO BANK, NATIONAL ASSOCIATION, in its capacity as Trustee
             
By:
/S/ SUE DIGNAN
 
Title:
Vice President





Exhibits to Agreement Not Filed Herewith:


Exhibit I Escrow Agent Wire Instructions

 
9

--------------------------------------------------------------------------------